Citation Nr: 1437217	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In January 2010, the Veteran filed a claim of entitlement to service connection for PTSD.  In March 2010, the RO granted the Veteran's service connection claim for PTSD, assigning a 30 percent rating effective January 26, 2010.  In May 2010, the Veteran submitted a VA Form 21-526b Veteran's Supplemental Claim, for an increased evaluation of his PTSD.  Taking the view most favorable to the Veteran, the Board construes the Veteran's May 2010 claim, for an increased evaluation, to actually be a notice of disagreement (NOD) with the March 2010 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the current appeal before the Board relates to the Veteran's January 2010 claim of entitlement to service connection for PTSD.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD symptoms have approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: panic attacks more than once a week; impairment of short-and long-term memory; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms have not approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA psychological examination to assess his PTSD.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim for an increased rating for PTSD.  The Veteran was assisted at the hearing by a private attorney.  The attorney and the VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his attorney.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the attorney nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

III.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The RO granted service connection for PTSD in March 2010.  A 30 percent, disability rating was assigned, effective from January 26, 2010.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013).  The Veteran contends that his PTSD is more severe than his current 30 percent rating.

Under the General Rating Formula for Mental Disorders, the minimum zero, noncompensable, rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds the Veteran's disability picture most nearly approximates the criteria contemplated by a 50 percent rating under Diagnostic Code 9411.  Id.  

In a March 2010 PTSD examination, the Veteran reported that his PTSD symptoms consisted of depression, edginess, intrusive thoughts, fear, insomnia, flashbacks triggered by popping noises, that he was easily startled, did not like to be touched, and that he avoided crowded places.  He reported that these symptoms were constant and affected his totally daily function which resulted in more stress and a more fragile mood.  The Veteran reported that he has had trouble sleeping since 2008, which was described as initial and middle insomnia.  The Veteran stated that he slept an average of 4 hours a night and never reached the deeper stages of sleep.

The Veteran reported that his relationship with his father, mother, and girlfriend were good while his relationship with his brother was fair.  He reported that he experienced some stress when he did not have control over his anger.  Since he developed PTSD, there have been major changes in his daily activities.  The Veteran reported that he got stressed and over-reacted quickly.  He lost his temper and made his mother cry.  He reported that he was reactive to chewing noises.  He also stated that there had been some major social function changes as well.  The Veteran avoided crowded places and occasionally could not stand to be around other people.  The Veteran reported that his relationship with his current supervisor and other co-workers was good.  He had not lost any time from work due to his PTSD.

The Veteran re-experienced the traumatic event that caused his PTSD by having persistent recurrent recollections of the event.  He described the recollections as intrusive thoughts about being still in service.  He experienced a persistent, recurrent, distressing dream of his stressor event.  The Veteran had nightmares about Iraq.  He did not go into deep sleep and had a persistent feeling as if the traumatic event were recurring.  He described this as flashbacks triggered by smells, burn piles, and unexpected noises.  The Veteran awakens in a cold sweat after this dream.  He experienced guilt as a result of his traumatic experience.  He avoided stimuli associated with the trauma.  He had persistent, markedly diminished interest or participation in significant activities, specifically he avoided crowded places.  He had persistent feelings of detachment or estrangement from others.  The Veteran had persistent difficulty falling or staying asleep, described as initial and middle insomnia.  The Veteran had persistent irritability or outbursts of anger, sometimes without provocation, and included daily mood swings and road rage.  The Veteran experienced exaggerated startle response to loud noise or unexpected movement.  He had poor concentration and he experienced persistent hypervigilance.

The Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  The Veteran maintained good eye contact during the examination.  His affect and mood showed anxiety and there were findings of mood swings, depressed mood, and anhedonia.  The Veteran's communication was grossly impaired because of tinnitus.  The Veteran showed impaired attention and/or focus.  He experienced panic attacks that occur less than once per week.  These attacks increased the Veteran's anxiety, heart rate, and feelings of fight or flight, and left him short of breath.  The Veteran experienced signs of suspiciousness that someone was following him.  He reported that he kept a loaded gun in his car.  There were no reports or a history of hallucinations or obsessional rituals.

The Veteran's thought processes were appropriate and he was able to understand directions.  He did not have slowness of thought nor did he appear confused.  His judgment was mildly impaired but his abstract thinking was normal.  The Veteran's memory was mildly impaired in that he forgets names, directions, and recent events.  The Veteran had passive thoughts of death but had no intent or plan to commit suicide.  He did not have homicidal ideation.

The Veteran was diagnosed with PTSD and his global assessment of functioning (GAF) score was 55.

In a May 2010 Mental Health Note, the Veteran reported that he needed help controlling his anger and that he got paranoid easily.  He also stated that he had anxiety problems and said that "I have a couple things on my mind but I feel like I'm completely overwhelmed to the point where I'm shaking and want to throw up."  The VA examiner noted that the Veteran did not appear to be actually shaking but could be referring to internal anxiety not characterized physically.  The examiner also noted that the Veteran did not make eye contact often and looked down mostly, but sat in his chair in a very relaxed position.  

The Veteran stated that at work, it was difficult for him to maintain his calm and he wanted to scream at people.  The Veteran feared that if something did not change he would lose his job.  The Veteran talked about a situation while driving where he wanted to run a woman off the road because she cut him off in traffic but he was able to control himself.  Additionally, the Veteran stated that when he got off work at night, he thought that someone was following him.  He engaged in self-protective thoughts such as preplanning on how to escape or protecting himself.  The Veteran's GAF score was 50.
In a June 2010 mental health note, the Veteran stated that his mood was a little better but that he still got stressed out easily.  The Veteran reported that his irritability was still high and that he had recurrent intrusive thoughts 2-3 times a week.  The Veteran reported that he felt numb or distant most of the time.  His sleep had normalized and he stated it was a lot better.  He reported that he had not had a flashback recently and that both his energy and concentration were better and okay.  In terms of socialization, the Veteran stated that he stayed to himself most of the time except for work but had been to his parents' house a couple of times.  The Veteran still had an exaggerated startled response and hypervigilance but no suicidal or homicidal ideation.  The Veteran appeared neat, clean, and well-groomed in casual clothes.  His speech was spontaneous and monotone, and he made good eye contact.  He was cooperative, pleasant, had a fair affect, was alert, and coherent.  His GAF score was 55.

In a June 2010 mental health note, the Veteran had a bright affect, stating that he felt much better.  The Veteran and his girlfriend planned to relocate and he already had a possible job lined up.  He stated that he had made the decision to return to college.  The Veteran appeared relaxed and happy and acknowledged that he felt much less stressed knowing he would leave his current job soon.  The Veteran had no significant risk of suicidal ideation.  

The Veteran was alert, oriented to person, place, time, and event.  His attitude was cooperative, his eye contact was good, mood was euthymic, affect and psychomotor activity were within normal limits, speech was clear, thoughts were goal directed, he denied having delusions, hallucinations, or suicidal or homicidal ideations.  He reported that his concentration was good as well as his abstraction, insight, and judgment.  The Veteran's GAF score was 55.

In an August 2010 mental health note, the Veteran stated that he felt great and that he felt a lot less stress now that he was no longer working at his old job.  The Veteran stated that he was doing well on his medication and that he used trazodone and Ambien on an as-needed basis.  He stated that he took sertraline daily and that it helped a great deal with his irritability.  He took 10 mg of zolpidem and/or 60 mg of trazodone to sleep.  The Veteran stated that he slept about seven hours a night and that he woke up feeling rested.  The Veteran stated that since he and his girlfriend relocated, he felt that things were on an "upswing."  He had been in his relationship for 18 months and felt that there was a possibility of marriage.

The Veteran denied anhedonia, irritable mood, poor sleep, impaired sleep latency, hypervigilance, interpersonal conflict with others, legal entanglement, flashbacks, and/or nightmares.  He stated that he did not use drugs, smoke, and that he sometimes drank 1-2 drinks at a time on an occasional basis, but never to the point of intoxication.  The Veteran denied depressed mood and/or suicidal or homicidal ideation.  He appeared dressed in casual clothes and his personal grooming and hygiene were excellent.  He had a natural gait, sat in a chair with a comfortable posture, and his personal manner was cooperative, open, and verbal.  His attention to the examiner was attentive and he demonstrated natural eye contact.  Mild psychomotor agitation was observed.  His GAF score was 68.  

In a September 2010 mental health note, the Veteran stated that he was dejected due to his inability to secure employment that was not "beneath him."  He was frustrated with the lack of work ethic of those who had never been in the military.  He stated that he was sleeping better and his libido had improved.  The Veteran denied any side effects from his medication and wanted to continue.  He also denied any crying spells recently or suicidal ideation.  The Veteran reported that his family was very supportive.  He denied a pervasive depressed mood, anhedonia, irritable mood, interpersonal conflict with his girlfriend, violent behavior, or homicidal ideation.  Additionally, he denied illicit drug use, consumption of alcohol, or misusing his prescription drugs.

The Veteran was oriented to person, place, time, and event.  His personal grooming and hygiene were excellent.  He walked with a natural gait and sat in a chair with a comfortable posture.  His personal manner was cooperative, open, and verbal.  He was attentive to the examiner and demonstrated natural eye contact.  Mild psychomotor agitation was observed.  He reported that his mood was "better."  His thought content was void of suicidal or homicidal ideation and/or death wishes, depressive cognitions, delusional content, obsessions, ruminations, or ideas of reference.  His short term and long term memory appeared intact, although they were not formally tested.  The Veteran had a GAF score of 68.

In his September 2010 notice of disagreement, the Veteran wrote that while his symptoms appeared to improve, this was the result of the medication he was taking and that his underlying PTSD symptomology still existed and remained untreated because of the lack of counseling.  The Veteran wrote that he experienced a deterioration in his PTSD symptoms.  He stated that he continued to have thoughts of suicidal ideation, experienced wild mood swings from depression to rage, and he was recently fired from his job because of anger issues.  The Veteran wrote that he was very isolated socially and preferred to remain alone.

In an October 2010 mental health standardized instrument evaluation, the Veteran reported that he felt sad much of the time, felt more discouraged about his future more than he used to, felt that he had failed more than he should have, and did not enjoy things as much as he used to.  He stated that he felt guilty over many things, had lost confidence in himself, and was more critical of himself than he used to be.  The Veteran reported that he had thoughts of killing himself, but would not carry them out.  He noted that he did not cry any more than he used to but felt more restless and wound up than usual.  The Veteran reported that he found it more difficult to make decisions than usual and did not consider himself as worthwhile and as useful as he had in the past.  He did not have enough energy to do very much.  The Veteran reported that he had not experienced any change in his sleeping pattern, but was more irritable than usual.  He noted that his appetite was much less than before, he got more tired or fatigued more easily than usual, and he was less interested in sex than he used to be.

In a November 2010 mental health outpatient note, it was noted that the Veteran felt hopeless about the present/future because of his financial situation, his recent move, and his unemployment.  The Veteran reported that he had suicidal thoughts in the last week but did not have a plan.  He also reported that he had nightmares about his time in service.  He stated that he was constantly on guard, watchful, and easily startled.  Additionally, he felt numb or detached from others, activities, and his surroundings.  The Veteran had a GAF score of 65.
In a November 2010 mental health note, the Veteran was noted to have mild symptoms of anxiety, impulsivity, and anger outburst.  The Veteran reported that his symptoms were well controlled by his medications until two weeks ago.  He reported experiencing flashbacks, nightmares, hypervigilance, anxiety, irritability, numbness, and dissociative symptoms in addition to the current symptoms in the past.  On his depression screening, the Veteran reported symptoms of helplessness, depressed mood, 5/10 on the depression scale, hopelessness, fleeting suicidal ideations, amotivated, and difficulty falling asleep, but that he was currently sleeping well on trazodone and Ambien.  The Veteran was assessed with a GAF score of 65-70.

In a January 2011 mental health outpatient note, the Veteran stated that he had forgotten to take his medication for two weeks and reported worsening of his depression, irritability, and anger during this period.  He stated that he had started taking his medications again.  The Veteran reported difficulty in falling asleep and staying asleep.  He denied any flashbacks, nightmares, or significant symptoms of PTSD, including any suicidal ideations.  The Veteran's grooming and hygiene were good, his motor behavior was normal, his eye contact was good, the Veteran's facial expression was normal and responsive, his attitude was cooperative, his mood was anxious, and his affect was congruent.  His GAF score was 65.  

In another January 2011 mental health outpatient note, the Veteran noted that he felt depressed due to financial stress, his new school, and anger issues.  He reported that his irritability and anger were his main concerns.  He stated that he experienced anergia, anhedonia, and poor concentration.  The Veteran stated that he had fleeting suicidal ideations with no plans to kill himself last week when he was depressed.  He reported good sleep of eight hours on 20 milligrams of Ambien and quit taking trazodone two weeks ago.  His GAF score was 65.

In a January 2011 mental health outpatient note, it was noted that the Veteran had a good mood, had less irritability, and had improved sleeping patterns.  The Veteran reported that he was getting adjusted to his new school and had acute concerns with the social interactions there.  He had a little anxiety about one of his classes.  He denied having nightmares, flashbacks, intrusive thoughts, impulsivity, suicidal ideations, homicidal ideations, and/or any perceptual disturbances.  The Veteran's GAF score was 65.

In a February 2011 mental health outpatient note, it was noted that the Veteran was in a good mood, was less irritable, and had less nightmares.  He reported that he had been able to control his anger with the aid of deep breathing and relaxation exercises.  He stated that he had been sleeping a lot at night but denied feeling sleepy during the day.  Additionally, he denied any side effects of his medications.  His GAF score was 65.

In his April 2011 VA Form 9, the Veteran wrote that he experienced panic attacks more than once a week and that he had problems maintaining relationships.  He wrote that he had managed to push all his friends away including his now ex-fiancé.  The Veteran wrote that he had ongoing problems keeping a job and feeling stable.  Since August 2008, he reported that he had lost five jobs and moved five times.  The Veteran noted that he had a hard time staying on one task to completion.  

In a December 2012 Compensation and Pension (C&P) Examination, the Veteran was diagnosed with chronic PTSD.  His GAF score was 65.  It was noted that his occupational and social impairment due to mild or transient symptoms decreased his work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; his symptoms were controlled by medication.  The Veteran reported that he currently lived with his new girlfriend, that he had good social relationships, but that a few months ago he shoved her down onto the couch when he was angry.  The Veteran stated that he had been trying to work on his anger issues and be more open and have better communication with her.  

It was noted that the Veteran persistently re-experienced his traumatic stressor through recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring by reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur on awakening or when intoxicated.  The Veteran also experienced intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He experienced physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran also took efforts to avoid thoughts, feelings, or conversations associated with the trauma.  All these symptoms led the Veteran to have irritability or outbursts of anger and difficulty concentrating that occur more than once a month.  

The VA examiner noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These symptoms included panic attacks that occur weekly or less often, mild memory loss, such as forgetting names, directions, or recent events, and impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner noted that the Veteran had other symptoms attributable to his PTSD that were not listed in the official questionnaire including: repeated disturbing memories, thoughts, dreams, or images of his stressful military experience; suddenly acting or feeling as if the stressful military experience from the past were happening again; feeling very upset when something reminded the Veteran of his stressful military experience; physical reactions such as heart pounding, troubling breathing, and sweating when something reminded him of his stressful military experience; avoiding thinking or talking about his stressful military experience or avoiding having feelings related to it; loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; feeling as if the Veteran's future will somehow be cut short; trouble falling or staying asleep; feeling irritable and having angry outbursts; difficulty concentrating; being "superalert" or watchful or on guard; and feeling jumpy or easily startled.

The VA examiner opined that "[the Veteran] meets [the] criteria for a continued diagnosis of PTSD.  There does not appear to have been any increase in symptoms since his previous exam and symptoms appear to be at the same level as noted in previous PTSD exam..."

In May 2013, the Veteran went to a private counseling center for an evaluation of his PTSD.  Reports from March 2010, lay statements from the Veteran's mother, and the Veteran's own reports all seem to confirm that the Veteran, prior to his military service, was "the typical small town Eastern Oklahoma male with the usual high school sports, Church Choir, dating, and summer jobs."  As the private examiner noted, after the Veteran's tour of duty, something changed within him.  He had been fired from at least five jobs for tardy behavior or temper outbursts.  The Veteran and his girlfriend, who was in attendance during the examination, reported that he had sudden outbursts and then physical aggression followed with shame and guilt afterwards.  The Veteran's girlfriend stated that while she continued to care for him, his physical outbursts were too much for her to continue in a comfortable secure relationship and she was sufficiently concerned about him to accompany him to the PTSD evaluation.  The examiner noted that according to these collateral sources, the Veteran's increasing isolation, job terminations, and angry outbursts appear to have created a downward spiral.

During the clinical interview and mental status examination, it was noted that the Veteran's thought processes were goal directed, rational, and without elaboration.  His initial aspect and demeanor were pleasant enough, however the examiner stated that "this was a man who would attempt at great length to repress any expression of feeling beyond social pleasantries."  The examiner stated that the Veteran's psychological defenses were rigid and brittle and could be easily shattered if unknown and unpredicted forces were brought to bear.  

The examiner noted that all the documents in the Veteran's claims folder supported the diagnosis of PTSD.  The examiner pointed out that in an August 2008 VAMC treatment report, the Veteran was diagnosed with "mild TBI" (traumatic brain injury).  The examiner wrote that this gained clinical significance in the mental status examination, that the Veteran would not have sufficient knowledge or awareness to even report manifestation of TBI.  During the examination, the Veteran was asked several neuropsychiatric questions indicating residual TBI damage.  Both the Veteran and his girlfriend separately confirmed many of these "seminal" questions.  The examiner wrote that "[w]hile [the Veteran's] appeal is solely on the PTSD, the literature is very very clear on the interactive and compounding effect of his comorbid condition.  It is hypothesized that the initial effects of the TBI block out the initial PTSD effects until later as the TBI decreases in its impact that only then does a more accurate picture of the PTSD emerge."

The examiner noted that "[n]one of the previous documents that [were] available to me utilized a more solid objective psychometric approach nor explored the  possible synergetic effects of a dual diagnosis condition... Given the current clinical data, previous documentation, and test results available to me at this point in time, it is my professional opinion that [the Veteran] does meet the criteria established for a 50% rating." 

In his May 2013 videoconference hearing, the Veteran testified that his PTSD had "absolutely" had an impact on his personal relationships, including with his girlfriend.  The Veteran stated that he had lost "every relationship because of [his] PTSD."  The Veteran further testified that his relationship was strained with his parents, stating that one time, he ended up screaming in his mother's face in a public setting.  Concerning his occupational functioning, the Veteran stated that he had snapped at coworkers in the past and that he was fired from a job as a result of his confrontations with them.  The Veteran testified that he had issues with his supervisors as well when his anger flared up.  He still had two friends that he tried to maintain friendships with.  One of them he had not spoken to in six months, the other he had a very strained relationship with.  The Veteran admitted that he was not as nice a person as he used to be.

The Veteran testified that after two semesters of college, he flunked out.  He worked at a couple different jobs before working for the City of Tulsa, working in a 911 call center.  The Veteran stated that he had bad performance reviews for his attitude and because of the amount of sick days he had taken.  He explained that he took so many sick days because he would wake up so stressed that he could not force himself to go into work.  The Veteran testified that he was fired from another job working at a zipline company.  He stated that his boss told him he was being dangerous to the guests and risking their lives unnecessarily.  The Veteran explained that he would never do something to endanger someone's life on purpose but that it was because of his PTSD and his anger issues that he acted that way.  

In terms of how his PTSD affected his normal daily activities, the Veteran testified that he has had a couple instances of road rage.  Someone would do something while he was driving and he would have a flashback to his time in active service.  The Veteran testified that he would have to stop himself from reacting defensively to the perceived threat.  He stated that driving and going to shopping centers were a big problem for him.  He continued stating that he had to stop shopping because of his PTSD symptoms.  The Veteran testified that his PTSD interferes with his sleep.  He would hear something outside, or a loud noise, and he would react.  TV affects him the same way and the Veteran stated that he tried to stay away from TV because of the violence.  He stated that it would trigger flashbacks or nightmares.  The only thing that the Veteran said he enjoyed was camping because he found it peaceful and relaxing being alone.  The Veteran also testified that he had problems with his concentration as a result of his PTSD.  He explained that he would be working on his computer and he would end up staring at the screen and just lost track of time.  He stated that he sometimes forgot if he had done a task or job, and as a result, would have to make lists for himself.  

The Veteran testified that there had been a change in his nightmares.  He stated that they started to evolve into real-life situations or current-life situations changing into situations like he had in active service.  The Veteran testified that he went from not being able to sleep to not being able to stay asleep, or when he did sleep, he would frequently oversleep, waking up feeling drugged or like he had ran six miles.  The Veteran further stated that his girlfriend caught him sleep walking.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the criteria for a rating of 50 percent, but no higher, are more nearly approximated.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2013); 

The evidence does not reflect that the Veteran's PTSD symptoms are of such frequency, severity, and duration to result in occupational and social impairment with deficiencies in most areas, which would warrant a disability rating in excess of 50 percent.  The Board acknowledges that the Veteran was noted to have passive intermittent suicidal ideation and difficulty adapting to stressful circumstances.  However, the presence or absence of specific symptoms, which correspond to a particular rating, is not dispositive.  38 C.F.R. § 4.130 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology.  When the Veteran's total disability picture is considered, his symptoms do not rise to the level of more closely approximating the criteria for a 70 percent rating, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Specifically, the evidence indicated that the Veteran had relationships with his family, friends, and girlfriends.  Additionally, VA treatment records and examination reports indicated that he was consistently oriented to time, place, person, and event.  The majority of the time his thinking was logical and goal oriented, his speech was spontaneous, fluent, and grammatic, his judgment, insight, and impulse control were generally noted to be good or moderate, and his grooming and self-care was adequate.

The Board has not overlooked the lay statements by the Veteran and others, with regard to the severity of his PTSD.  The Veteran, his family, and his friends are competent to report on factual matters of which they had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In a June 2010 letter, the Veteran's father wrote that the Veteran had panic attacks and anger issues.  The Veteran's father also wrote that the Veteran had to drop out of school and made poor decisions.  

In a June 2010 letter, D. T., the Veteran's girlfriend, wrote that the Veteran had concentration and motivation issues.  She wrote that he was emotionally distant and had few social relationships.  Additionally, she wrote that the Veteran had issues with anger, experienced panic attacks and anxiety regularly, and had issues with rational thought.  

In a June 2010 letter, the Veteran wrote that he had problems with motivation and social interaction.  He wrote that he was depressed and felt like he was in a downwards spiral.  Additionally, he wrote that he had panic attacks and memory problems.  

In a June 2010 letter, A. H., the Veteran's friend wrote that after the Veteran returned from active service, he seemed very distant, detached from society, and uninterested in being involved with friendships or social gatherings.  The Veteran's friend wrote about seeing a "drastic change" in the Veteran's life prior to active service compared to when he returned.

The Board acknowledges that laypersons are competent to report observable PTSD symptoms, such as panic attacks, anger issues, a lack of social motivation, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran, and others, have not been shown to have.  Without the appropriate medical training and expertise, they are not competent to provide an opinion on a medical matter, such as the nature and severity of his PTSD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the most probative and objective medical evidence consists of the VA treatment and C&P examination reports and the private examination report.  This object evidence outweighs the lay assertions as to the severity of his disability.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's PTSD with the schedular criteria, the Board finds that his symptoms of panic and anxiety attacks, anger, memory loss, a lack of motivation, a lack of interest in social interaction, depression, fear, nightmares, insomnia, mood swings, numbness, flashbacks, an exaggerated startle response, hypervigilance, poor concentration, and sporadic suicidal thoughts are congruent with the disability picture represented by the 50 percent rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disability renders him unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

A disability rating of 50 percent, but no higher, is granted, effective January 26, 2010, subject to the laws and regulations governing monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


